UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OFTHE SECURITIES EXCHANGE ACT OF 1934 For Quarterly Period Ended March 31, 2017 or ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OFTHE SECURITIES EXCHANGE ACT OF 1934 Sheng Ying Entertainment Corp. (Formerly known as Crowd 4 Seeds, Inc.) (Exact name of registrant issuer as specified in its charter) Nevada 30-0828224 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Avenidida Doutor Mario Soares N. 320, Edificio Finance & IT Centre, 5 Andar A, Macau (Address of principal executive offices) +853 8294-2333 Registrant's phone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES x NO ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (section 232.405 of this chapter) during the preceding twelve months (or shorter period that the registrant was required to submit and post such files). YES ¨ NO x Indicate by check mark whether the registrant is a large acceleratedfiler, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES x NO ¨ Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at March 31, 2017 Common Stock, $.001 par value INDEX Page No. PART I -FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS: 3 Balance Sheets as of March 31, 2017 (unaudited) and December 31, 2016 3 Statements of Operations for the Three Months Ended March 31, 2017 and March 31, 2016 (unaudited) 4 Statements of Cash Flows for the Three Months Ended March 31, 2017 and March 31, 2016 (unaudited) 5 Notes to Financial Statements (unaudited) 6 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 8 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 10 ITEM 4. CONTROLS AND PROCEDURES 10 PART II -OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 12 ITEM 1A. RISK FACTORS 12 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 12 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 12 ITEM 4. MINE SAFETY DISCLOSURE 12 ITEM 5. OTHER INFORMATION 12 ITEM 6. EXHIBITS 13 2 PART I - FINANCIAL INFORMATION ITEM I — FINANCIAL STATEMENTS SHENG YING ENTERTAINMENT CORP. (FORMERLY KNOWN AS CROWD 4 SEEDS, INC.) BALANCE SHEETS March 31, December 31, (Unaudited) ASSETS Current assets: Cash $ $ Total current assets Total assets LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accrued liabilities and other payables - Accounts payable - related parties Total current liabilities Total liabilities Stockholders' deficit: Preferred stock; $.001 par value, 5,000,000 shares authorized, none issued and outstanding - - Common stock; $.001 par value, 45,000,000 shares authorized, 9,054,000 shares issued and outstanding as of March 31, 2017 and December 31, 2016 Addition paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) - Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these unaudited financial statements. 3 Table of Contents SHENG YING ENTERTAINMENT CORP. (FORMERLY KNOWN AS CROWD 4 SEEDS, INC.) STATEMENTS OF OPERATIONS(Unaudited) Three Months EndedMarch 31, Operating expenses: Selling, general and administrative expenses $ $ Total operating expenses ) ) Loss from operations ) ) Provision for income taxes - - Net loss $ ) $ ) Net loss per common share - basic and diluted $ ) $ ) Weighted average common shares outstanding - basic and diluted The accompanying notes are an integral part of these unaudited financial statements. 4 Table of Contents SHENG YING ENTERTAINMENT CORP.
